Mt-/V
                        ELECTRONIC RECORD



COA#       04-14-00520-CR                  OFFENSE:         ASSAULT

           STEVEN MITCHELL GARY V.
STYLE: the state of texas                  COUNTY:          BEXAR

                      DISMISSED FOR
                      LACK OF
COA DISPOSITION:      JURISDICTION         TRIAL COURT:     1 75th DISTRICT COURT


DATE: 08/13/14              Publish: NO    TC CASE #:       2014CR2945




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          STEVEN MITCHELL GARY V.
STYLE:    THE STATE OF TEXAS                    ccA,          1141-i¥
         PRO SE.                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

         Reptf&b                                JUDGE:

DATE:     <TAA/U#/Lp l.X.MHS                    SIGNED:                  PC:

JUDGE:           &\ UiAAAsi~-                   PUBLISH:                 DNP:




                                                                         MOTION FOR

                                       REHEARING IN CCA IS:

                                       JUDGE: